Exhibit 10.1

 

THIRD AMENDMENT AND WAIVER TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS THIRD AMENDMENT AND WAIVER TO AMENDED AND RESTATED CREDIT AGREEMENT, dated
as of April 22, 2008 (this “Amendment”), is made among SYMMETRY MEDICAL INC., a
Delaware corporation (the “Borrower”), certain Subsidiaries of the Borrower
party hereto as Subsidiary Guarantors, and WACHOVIA BANK, NATIONAL ASSOCIATION
(“Wachovia”), as administrative agent for the Lenders under the Credit Agreement
referenced below (in such capacity, the “Administrative Agent”).

 

RECITALS

 

A.            The Borrower, the Subsidiary Guarantors, the Lenders, the
Administrative Agent and certain other agents are parties to an Amended and
Restated Credit Agreement, dated as of June 13, 2006 (the “Existing Credit
Agreement” and, as previously amended and as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
providing for the availability of certain credit facilities to the Borrower upon
the terms and conditions set forth therein.  Capitalized terms used herein
without definition shall have the meanings given to them in the Credit
Agreement.

 

B.            The Borrower has notified the Administrative Agent and the Lenders
that it was unable to finalize, deliver and file its amended and restated
consolidated, audited financial statements for the 2007 fiscal year (the “2007
Audited Financial Statements”) with the SEC in order to become a Current Filer
by April 14, 2008, as required under Section 9.1(n) of the Credit Agreement,
thereby resulting in an Event of Default (the “Current Filer Event of Default”
and, together with the “Specified Events of Default” (as defined in the Term A-2
Loan Amendment) and the “Specified Events of Default” (as defined in the Second
Amendment and Waiver to Amended and Restated Credit Agreement, dated March 27,
2008, by and between the Borrower and the Administrative Agent (the “Second
Amendment”), collectively, the “Existing Events of Default”).  In addition, the
Borrower has notified the Administrative Agent and the Lenders that it will be
unable to deliver its unaudited financial statements for the fiscal quarter
ending March 31, 2008 (the “March 2008 Financial Statements”), as required by
Section 6.1(a) of the Credit Agreement, on or before May 15, 2008.  The Borrower
has requested that the Required Lenders (i) waive the Existing Events of
Default, (ii) amend Section 9.1(n) of the Credit Agreement to give the Borrower
an opportunity to become a Current Filer on or before April 30, 2008 and
(ii) agree that the 2007 Audited Financial Statements may be delivered on or
before April 30, 2008 and that the March 2008 Financial Statements may be
delivered on or before June 30, 2008.

 

C.            The Borrower has also notified the Administrative Agent and the
Lenders that, as a result of the evaluation, investigation and analysis arising
in connection with the irregularities and review of operations related to
Sheffield, the Borrower (i) has incurred (A) a nonrecurring write-down of the
value of the Borrower’s tangible assets and/or charges resulting in an
unfavorable financial impact in excess of approximately $11.4 million and
(B) nonrecurring cash fees, external costs and expenses to the Borrower’s legal
counsel, auditors and other professional advisors in connection with the
services provided by such professionals in an aggregate amount up to
approximately $7.0 million (collectively, the “Sheffield Nonrecurring Losses and
Charges”) and (ii) will be unable to comply with the financial covenants set
forth in Sections 7.1 through 7.3 of the Credit Agreement unless the Required
Lenders agree that the aggregate amount of the Sheffield Nonrecurring Losses and
Charges may be added-back to Consolidated Net Income to determine Consolidated
EBITDA (notwithstanding the limitations or restrictions included in the
definition of Consolidated EBITDA).  The Borrower has requested that the

 

--------------------------------------------------------------------------------


 

Required Lenders agree that the aggregate amount of the Sheffield Nonrecurring
Losses and Charges may be added-back to Consolidated Net Income to determine
Consolidated EBITDA (notwithstanding the limitations or restrictions included
therein).

 

D.            The Administrative Agent and the Lenders have agreed to waive the
Existing Events of Default and agree to the other requested items in accordance
with, and subject to, the terms and conditions set forth herein.

 

STATEMENT OF AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I

 

LIMITED WAIVERS

 


THE BORROWER AND, BASED UPON THE REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN
AND SUBJECT TO THE SATISFACTION OF THE CONDITIONS PRECEDENT SET FORTH IN
ARTICLE IV HEREOF, THE ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS HEREBY
AGREE AS FOLLOWS:


 


1.1           EXISTING EVENTS OF DEFAULT.  THE REQUIRED LENDERS HEREBY WAIVE THE
EXISTING EVENTS OF DEFAULT, BUT ONLY TO THE EXTENT THAT NO EVENT OF DEFAULT
UNDER SECTION 9.1(N) OF THE CREDIT AGREEMENT (AFTER GIVING EFFECT TO THIS
AMENDMENT) EVER OCCURS AND IS CONTINUING.  THIS WAIVER SHALL BE EFFECTIVE ONLY
WITH REGARD TO THE EXISTING EVENTS OF DEFAULT AND SHALL NOT ACT AS A WAIVER OR
CONSENT WITH RESPECT TO ANY OTHER DEFAULT OR EVENT OF DEFAULT UNDER THE CREDIT
AGREEMENT OR ANY OTHER CREDIT DOCUMENT.


 


1.2           CONSOLIDATED EBITDA.  THE REQUIRED LENDERS HEREBY AGREE THAT THE
AGGREGATE AMOUNT OF THE SHEFFIELD NONRECURRING LOSSES AND CHARGES MAY BE ADDED
BACK TO CONSOLIDATED NET INCOME TO DETERMINE CONSOLIDATED EBITDA FOR ANY
REFERENCE PERIOD INCLUDING THE QUARTER ENDING DECEMBER 31, 2007, PROVIDED THAT
THE AGGREGATE AMOUNT OF SUCH ADD-BACKS SHALL NOT EXCEED $18.4 MILLION.  THIS
WAIVER SHALL BE EFFECTIVE ONLY WITH REGARD TO THE NONRECURRING, NONCASH AND CASH
LOSSES, CHARGES, FEES, EXTERNAL COSTS AND EXPENSES ATTRIBUTABLE TO THE SHEFFIELD
NONRECURRING LOSSES AND CHARGES AND THE BORROWER SHALL NOT BE PERMITTED TO
ADD-BACK ANY OTHER NONRECURRING, NONCASH OR CASH LOSSES, CHARGES, FEES, EXTERNAL
COSTS AND EXPENSES TO CONSOLIDATED NET INCOME TO DETERMINE CONSOLIDATED EBITDA,
INCLUDING WITHOUT LIMITATION ANY NONRECURRING, NONCASH OR CASH LOSSES, CHARGES,
FEES, EXTERNAL COSTS AND EXPENSES ATTRIBUTABLE TO THE SHEFFIELD NONRECURRING
LOSSES AND CHARGES IN EXCESS OF $18.4 MILLION, UNLESS SUCH LOSSES OR CHARGES ARE
OTHERWISE PERMITTED TO BE ADDED BACK BY THE DEFINITION OF CONSOLIDATED EBITDA. 
THE BORROWER AND THE REQUIRED LENDERS HEREBY AGREE THAT THIS SECTION 1.2 SHALL
SUPERSEDE SECTION 1.3 OF THE SECOND AMENDMENT AND SUCH SECTION 1.3 OF THE SECOND
AMENDMENT SHALL HAVE NO FURTHER FORCE AND EFFECT.


 


1.3           2007 AUDITED FINANCIALS AND 2008 UNAUDITED FINANCIALS.

 

2

--------------------------------------------------------------------------------


 

(A)           THE REQUIRED LENDERS HEREBY AGREE TO WAIVE THE REQUIREMENT THAT
THE BORROWER DELIVER THE 2007 AUDITED FINANCIAL STATEMENTS, AS REQUIRED BY
SECTION 6.1(B) OF THE CREDIT AGREEMENT, UNTIL APRIL 30, 2008.  THE BORROWER
ACKNOWLEDGES THAT THE FAILURE TO DELIVER THE 2007 AUDITED FINANCIAL STATEMENTS
THAT COMPLY WITH SECTION 6.1(B) OF THE CREDIT AGREEMENT ON OR BEFORE APRIL 30,
2008 SHALL RESULT IN AN EVENT OF DEFAULT.  THIS WAIVER SHALL BE EFFECTIVE ONLY
WITH REGARD TO THE 2007 AUDITED FINANCIAL STATEMENTS AND SHALL NOT ACT AS A
WAIVER OR CONSENT WITH RESPECT TO THE DELIVERY OF ANY OTHER FINANCIAL
STATEMENTS.

 

(B)           THE REQUIRED LENDERS HEREBY AGREE TO WAIVE THE REQUIREMENT THAT
THE BORROWER DELIVER THE MARCH 2008 FINANCIAL STATEMENTS, AS REQUIRED BY
SECTION 6.1(A) OF THE CREDIT AGREEMENT, UNTIL JUNE 30, 2008.  THE BORROWER
ACKNOWLEDGES THAT THE FAILURE TO DELIVER THE MARCH 2008 FINANCIAL STATEMENTS
THAT COMPLY WITH SECTION 6.1(A) OF THE CREDIT AGREEMENT ON OR BEFORE JUNE 30,
2008 SHALL RESULT IN AN EVENT OF DEFAULT.  THIS WAIVER SHALL BE EFFECTIVE ONLY
WITH REGARD TO THE MARCH 2008 FINANCIAL STATEMENTS AND SHALL NOT ACT AS A WAIVER
OR CONSENT WITH RESPECT TO THE DELIVERY OF ANY OTHER FINANCIAL STATEMENTS.

 


1.4           APPLICABLE PERCENTAGE.  THE BORROWER HEREBY ACKNOWLEDGES AND
AGREES THAT, NOTWITHSTANDING ANYTHING TO THE CONTRARY, UNTIL SUCH TIME AS THE
BORROWER (I) IS A CURRENT FILER AND (II) DELIVERS A COMPLIANCE CERTIFICATE WITH
RESPECT TO ANY FISCAL QUARTER, AS REQUIRED BY SECTION 6.2(A) OF THE CREDIT
AGREEMENT, EVIDENCING THAT AS OF THE LAST DAY OF SUCH FISCAL QUARTER THE
BORROWER’S (A) TOTAL LEVERAGE RATIO IS LESS THAN OR EQUAL TO 2.50 TO 1.0,
(B) INTEREST COVERAGE RATIO IS GREATER THAN OR EQUAL TO 5.0 TO 1.0 AND (C) FIXED
CHARGE COVERAGE RATIO IS GREATER THAN OR EQUAL TO 1.1 TO 1.0, (X) THE APPLICABLE
LIBOR MARGIN AND BASE RATE MARGIN AT ALL LEVELS SET FORTH IN THE MATRIX
CONTAINED IN THE DEFINITION OF APPLICABLE PERCENTAGE SHALL BE INCREASED BY
0.50%, AND (Y) THE APPLICABLE LIBOR MARGIN AND BASE RATE MARGIN WILL BE
DETERMINED IN ACCORDANCE WITH LEVEL I OF DEFINITION OF APPLICABLE PERCENTAGE
(NOTWITHSTANDING THE ACTUAL TOTAL LEVERAGE RATIO).


 

ARTICLE II

 

AMENDMENTS

 


THE BORROWER AND, BASED UPON THE REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN
AND SUBJECT TO THE SATISFACTION OF THE CONDITIONS PRECEDENT SET FORTH IN
ARTICLE IV HEREOF, THE ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS HEREBY
AGREE AS FOLLOWS:


 


2.1           DEFINED TERMS.


 

(A)           THE FOLLOWING DEFINITION OF “2007 SEC FILER” IS HEREBY ADDED TO
SECTION 1.1 OF THE CREDIT AGREEMENT IN PROPER ALPHABETICAL ORDER:

 


“2007 SEC FILER” SHALL MEAN ANY TIME THAT THE BORROWER IS CURRENT IN FILING ITS
QUARTERLY AND ANNUAL FINANCIAL STATEMENTS FOR FISCAL YEAR 2007 UNDER SECTION 13
AND 15(D) OF THE EXCHANGE ACT.


 

(B)           THE DEFINITION OF “SEC FILER SUBLIMIT” IS HEREBY AMENDED AND
RESTATED IN ITS ENTIRETY AS FOLLOWS:

 

3

--------------------------------------------------------------------------------


 


“SEC FILER SUBLIMIT” SHALL MEAN (I) AT ANY TIME THE BORROWER IS NOT A 2007 SEC
FILER OR A CURRENT FILER, $15,500,000 AND (II) AT ANY TIME THE BORROWER IS A
2007 SEC FILER BUT NOT A CURRENT FILER, $25,500,000.


 


2.2           FINANCIAL COVENANTS. SECTION 7.1 AND 7.2 OF THE CREDIT AGREEMENT
ARE HEREBY AMENDED AND RESTATED AS FOLLOWS:


 

7.1           TOTAL LEVERAGE RATIO.  THE BORROWER WILL NOT PERMIT THE TOTAL
LEVERAGE RATIO AS OF THE LAST DAY OF (I) THE FISCAL QUARTER ENDING DECEMBER 31,
2007, TO BE GREATER THAN 2.5:1.0, (II) THE FISCAL QUARTER ENDING MARCH 31, 2008,
TO BE GREATER THAN 2.75 :1.0 AND (II) ANY FISCAL QUARTER THEREAFTER, TO BE
GREATER THAN 2.5:1.0.

 

7.2           INTEREST COVERAGE RATIO.  THE BORROWER WILL NOT PERMIT THE
INTEREST COVERAGE RATIO AS OF THE LAST DAY OF (I) THE FISCAL QUARTER ENDING
DECEMBER 31, 2007, TO BE LESS THAN 5.0:1.0, (II) THE FISCAL QUARTER ENDING
MARCH 31, 2008, TO BE LESS THAN 4.75:1.0 AND (II) ANY FISCAL QUARTER THEREAFTER,
TO BE LESS THAN 5.0:1.0.

 


2.3           EVENTS OF DEFAULT.  SECTIONS 9.1(N) AND 9.1(O) OF THE CREDIT
AGREEMENT ARE HEREBY AMENDED AND RESTATED AS FOLLOWS:


 


(N)           THE BORROWER IS NOT A 2007 SEC FILER AT ANY TIME ON OR AFTER
APRIL 30, 2008; OR


 


(O)           THE REQUIRED LENDERS REASONABLY DETERMINE, WHICH DETERMINATION MAY
BE MADE UPON A PUBLIC ANNOUNCEMENT BY THE BORROWER OF ESTIMATED FINANCIAL IMPACT
OR ON OTHER INFORMATION OBTAINED BY THEM, THAT THE ACCOUNTING IRREGULARITIES AT
SHEFFIELD RESULTED IN, WITH RESPECT TO THE FINANCIAL STATEMENTS FOR THE 2007
FISCAL YEAR AND ALL SUBSEQUENT FISCAL YEARS, ANY OF THE FOLLOWING: (I) A
WRITE-DOWN OF THE VALUE OF THE BORROWER’S TANGIBLE ASSETS AND/OR CHARGES
RESULTING IN AN UNFAVORABLE FINANCIAL IMPACT IN EXCESS OF $11.4 MILLION IN THE
AGGREGATE BY A MATERIAL AMOUNT, (II) AN IMPAIRMENT CHARGE REDUCING THE VALUE OF
THE BORROWER’S CONSOLIDATED GOODWILL IN EXCESS OF $35 MILLION IN THE AGGREGATE
BY A MATERIAL AMOUNT, (III) CASH FEES, EXTERNAL COSTS AND EXPENSES IN EXCESS OF
$7.0 MILLION IN THE AGGREGATE BY A MATERIAL AMOUNT RESULTING FROM THE
PROFESSIONAL SERVICES PROVIDED BY THE BORROWER’S LEGAL COUNSEL, AUDITORS AND
OTHER PROFESSIONAL ADVISORS IN CONNECTION WITH THE IRREGULARITIES AND REVIEW OF
OPERATIONS RELATED TO SHEFFIELD OR (IV) ANY OTHER ADVERSE IMPACT ON REVENUES OR
EARNINGS FOR THE 2007 FISCAL YEAR OR ALL SUBSEQUENT FISCAL YEARS IN EXCESS OF $1
MILLION IN THE AGGREGATE.  FOR PURPOSES OF THIS SECTION 9.1(O) “MATERIAL AMOUNT”
SHALL MEAN FIVE PERCENT (5%) OR MORE.

 

4

--------------------------------------------------------------------------------


 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent (on behalf of itself and the Required
Lenders) to enter into this Amendment, each of the Borrower and the Subsidiary
Guarantors represents and warrants as follows:

 


3.1           REPRESENTATIONS AND WARRANTIES.  AFTER GIVING EFFECT TO THIS
AMENDMENT, EACH OF THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER AND ITS
SUBSIDIARIES CONTAINED IN THE CREDIT AGREEMENT AND IN THE OTHER CREDIT DOCUMENTS
IS TRUE AND CORRECT ON AND AS OF THE DATE HEREOF WITH THE SAME EFFECT AS IF MADE
ON AND AS OF THE DATE HEREOF (EXCEPT AS PERMITTED PURSUANT TO SECTION 5.24) OF
THE CREDIT AGREEMENT AND EXCEPT TO THE EXTENT ANY SUCH REPRESENTATION OR
WARRANTY IS EXPRESSLY STATED TO HAVE BEEN MADE AS OF A SPECIFIC DATE, IN WHICH
CASE SUCH REPRESENTATION OR WARRANTY IS TRUE AND CORRECT AS OF SUCH DATE).


 


3.2           NO DEFAULT.  AFTER GIVING EFFECT TO THIS AMENDMENT, NO DEFAULT OR
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


 

ARTICLE IV

 

EFFECTIVENESS

 


4.1           CONDITIONS TO EFFECTIVENESS.  THIS AMENDMENT SHALL BECOME
EFFECTIVE AS OF THE DATE HEREOF UPON THE SATISFACTION OF THE FOLLOWING
CONDITIONS PRECEDENT:


 

(A)           THE ADMINISTRATIVE AGENT SHALL HAVE DULY EXECUTED COUNTERPARTS OF
THIS AMENDMENT FROM EACH PARTY HERETO EITHER SIGNED ON BEHALF OF SUCH PARTY OR
WRITTEN EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH MAY INCLUDE
TELECOPY TRANSMISSION OF A SIGNED SIGNATURE PAGE TO THIS AGREEMENT) THAT SUCH
PARTY HAS SIGNED A COUNTERPART OF THIS AMENDMENT;

 

(B)           THE BORROWER SHALL HAVE PAID TO THE ADMINISTRATIVE AGENT, FOR ITS
OWN ACCOUNT AND THE ACCOUNT OF EACH APPROVING LENDER, ALL FEES AND EXPENSES DUE
IN ACCORDANCE WITH THE CONSUMMATION OF THIS AMENDMENT, INCLUDING WITHOUT
LIMITATION THE FEES AND EXPENSES REQUIRED BY SECTION 6.4 HEREOF, AND ALL OTHER
FEES AND EXPENSES REQUIRED TO HAVE BEEN PAID UNDER THE CREDIT AGREEMENT ON OR
PRIOR TO THE EFFECTIVENESS OF THIS AMENDMENT.

 

(C)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH OTHER DOCUMENTS,
CERTIFICATES, OPINIONS, AND INSTRUMENTS IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY AS IT SHALL HAVE REASONABLY REQUESTED.

 

5

--------------------------------------------------------------------------------


 

ARTICLE V

 

AFFIRMATION OF OBLIGATIONS

 


5.1           AFFIRMATION OF BORROWER AND SUBSIDIARY GUARANTORS.  EACH OF THE
BORROWER AND EACH OF THE SUBSIDIARY GUARANTORS THAT GUARANTY ANY OR ALL OF THE
OBLIGATIONS UNDER THE EXISTING CREDIT AGREEMENT HEREBY APPROVES AND CONSENTS TO
THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT AND AGREES THAT ITS OBLIGATIONS
UNDER THE EXISTING CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS TO WHICH IT
IS A PARTY SHALL NOT BE DIMINISHED AS A RESULT OF THE EXECUTION OF THIS
AMENDMENT.  THIS ACKNOWLEDGEMENT BY EACH OF THE BORROWER AND EACH SUCH
SUBSIDIARY GUARANTOR IS MADE AND DELIVERED TO INDUCE THE LENDERS TO ENTER INTO
THIS AMENDMENT, AND EACH OF THE BORROWER AND EACH SUCH SUBSIDIARY GUARANTOR
ACKNOWLEDGES THAT THE LENDERS WOULD NOT ENTER INTO THIS AMENDMENT IN THE ABSENCE
OF THE ACKNOWLEDGEMENTS CONTAINED HEREIN.


 


5.2           LIENS.  EACH OF THE BORROWER AND EACH OF THE SUBSIDIARY GUARANTORS
PARTY TO THE EXISTING CREDIT AGREEMENT HEREBY RATIFIES AND CONFIRMS THE GRANT OF
A SECURITY INTEREST IN AND LIEN ON THE COLLATERAL CONTAINED IN THE SECURITY
DOCUMENTS TO WHICH EACH IS A PARTY THAT WERE EXECUTED IN CONNECTION WITH THE
EXISTING CREDIT AGREEMENT, WHICH SECURITY INTEREST AND LIEN SHALL CONTINUE IN
FULL FORCE AND EFFECT WITHOUT INTERRUPTION, AND SHALL CONSTITUTE THE SINGLE
GRANT OF A SECURITY INTEREST AND LIEN.


 

ARTICLE VI

 

MISCELLANEOUS

 


6.1           EFFECT OF AMENDMENT.  FROM AND AFTER THE EFFECTIVE DATE HEREOF,
ALL REFERENCES TO THE CREDIT AGREEMENT SET FORTH IN ANY OTHER CREDIT DOCUMENT OR
OTHER AGREEMENT OR INSTRUMENT SHALL, UNLESS OTHERWISE SPECIFICALLY PROVIDED, BE
REFERENCES TO THE EXISTING CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT AND AS
IT MAY BE FURTHER AMENDED, MODIFIED, RESTATED OR SUPPLEMENTED FROM TIME TO
TIME.  THIS AMENDMENT IS LIMITED AS SPECIFIED AND SHALL NOT CONSTITUTE OR BE
DEEMED TO CONSTITUTE AN AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF
THE CREDIT AGREEMENT (INCLUDING ANY SCHEDULE OR EXHIBIT) EXCEPT AS EXPRESSLY SET
FORTH HEREIN.  EXCEPT AS EXPRESSLY AMENDED HEREBY OR IN THE AFOREMENTIONED
SECURITY DOCUMENTS, THE CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS SHALL
REMAIN IN FULL FORCE AND EFFECT IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.


 


6.2           CREDIT DOCUMENTS.  THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT
THIS AMENDMENT IS A CREDIT DOCUMENT FOR ALL PURPOSES UNDER THE CREDIT AGREEMENT
AND THE OTHER SECURITY DOCUMENTS.


 


6.3           GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


 


6.4           EXPENSES.  THE BORROWER AGREES, ON DEMAND (I) TO PAY ALL
REASONABLE FEES AND EXPENSES OF COUNSEL TO THE ADMINISTRATIVE AGENT, AND (II) TO
REIMBURSE THE ADMINISTRATIVE AGENT FOR ALL REASONABLE OUT-OF-POCKET COSTS AND
EXPENSES, IN EACH CASE, IN CONNECTION WITH THE PREPARATION, NEGOTIATION,
EXECUTION AND DELIVERY OF THIS AMENDMENT.

 

6

--------------------------------------------------------------------------------


 


6.5           SEVERABILITY.  TO THE EXTENT ANY PROVISION OF THIS AMENDMENT IS
PROHIBITED BY OR INVALID UNDER THE APPLICABLE LAW OF ANY JURISDICTION, SUCH
PROVISION SHALL BE INEFFECTIVE ONLY TO THE EXTENT OF SUCH PROHIBITION OR
INVALIDITY AND ONLY IN ANY SUCH JURISDICTION, WITHOUT PROHIBITING OR
INVALIDATING SUCH PROVISION IN ANY OTHER JURISDICTION OR THE REMAINING
PROVISIONS OF THIS AMENDMENT IN ANY JURISDICTION.


 


6.6           SUCCESSORS AND ASSIGNS.  THIS AMENDMENT SHALL BE BINDING UPON,
INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS OF THE PARTIES HERETO.


 


6.7           CONSTRUCTION.  THE HEADINGS OF THE VARIOUS SECTIONS AND
SUBSECTIONS OF THIS AMENDMENT HAVE BEEN INSERTED FOR CONVENIENCE ONLY AND SHALL
NOT IN ANY WAY AFFECT THE MEANING OR CONSTRUCTION OF ANY OF THE PROVISIONS
HEREOF.


 


6.8           COUNTERPARTS; EFFECTIVENESS.  THIS AMENDMENT MAY BE EXECUTED IN
ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO ON SEPARATE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL,
BUT ALL OF WHICH SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.  THIS
AMENDMENT SHALL BECOME EFFECTIVE UPON THE EXECUTION AND DELIVERY OF A
COUNTERPART HEREOF BY EACH OF THE PARTIES HERETO.  A FACSIMILE OF A COUNTERPART
EXECUTED BY A PARTY SHALL BE ACCEPTABLE TEMPORARY EVIDENCE OF THE EXECUTION BY
THAT PARTY OF THAT COUNTERPART.

 

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date first above written.

 

 

 

BORROWER:

 

 

 

 

SYMMETRY MEDICAL INC.

 

 

 

 

By:

 /s/ Fred L. Hite

 

 

Fred L. Hite

 

 

Chief Financial Officer

 

 

 

 

 

 

 

SUBSIDIARY GUARANTORS:

 

 

 

 

RILEY MEDICAL INC.

 

 

 

 

By:

 /s/ Fred L. Hite

 

 

Fred L. Hite

 

 

Vice President

 

 

 

 

SYMMETRY MEDICAL EVEREST LLC

 

By: Symmetry Medical USA Inc., its Sole Member

 

 

 

 

By:

 /s/ Fred L. Hite

 

 

Fred L. Hite

 

 

Chief Financial Officer

 

 

 

 

TNCO, INC.

 

 

 

By:

 /s/ Fred L. Hite

 

 

Fred L. Hite

 

 

Vice President

 

 

 

 

(Signatures continue on following page)

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

SPECIALTY SURGICAL INSTRUMENTATION, INC.

 

 

 

 

By:

 /s/ Fred L. Hite

 

 

Fred L. Hite

 

 

Vice President

 

 

 

 

UCA, LLC

 

By:  Symmetry Medical USA, Inc., its Sole Member

 

 

 

 

By:

 /s/ Fred L. Hite

 

 

Fred L. Hite

 

 

Senior Vice President

 

 

 

 

SYMMETRY MEDICAL SSI REAL ESTATE LLC

 

By:  Symmetry Medical USA, Inc., its Sole Member

 

 

 

 

By:

 /s/ Fred L. Hite

 

 

Fred L. Hite

 

 

Senior Vice President

 

 

 

 

SYMMETRY MEDICAL USA INC.

 

 

 

By:

 /s/ Fred L. Hite

 

 

Fred L. Hite

 

 

Chief Financial Officer

 

 

 

 

SYMMETRY MEDICAL INTERNATIONAL INC.

 

 

 

 

By:

 /s/ Fred L. Hite

 

 

Fred L. Hite

 

 

Chief Financial Officer

 

 

 

 

(Signatures continue on following page)

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

METTIS GROUP INC

 

 

 

 

By:

 /s/ Fred L. Hite

 

 

Fred L. Hite

 

 

Chief Financial Officer

 

 

 

 

ULTREXX, INC.

 

 

 

 

By:

 /s/ Fred L. Hite

 

 

Fred L. Hite

 

 

Chief Financial Officer

 

 

 

 

JET ENGINEERING, INC.

 

 

 

 

By:

 /s/ Fred L. Hite

 

 

Fred L. Hite

 

 

Chief Financial Officer

 

 

 

 

SMA REAL ESTATE, LLC

 

By:  Symmetry Medical USA Inc., its Sole Member

 

 

 

By:

 /s/ Fred L. Hite

 

 

Fred L. Hite

 

 

Chief Financial Officer

 

 

 

 

SYMMETRY MEDICAL NEW BEDFORD, LLC

 

By:  TNCO, Inc., Sole Member

 

 

 

 

By:

 /s/ Fred L. Hite

 

 

Fred L. Hite

 

 

Vice President

 

 

 

 

SYMMETRY MEDICAL NEW BEDFORD REAL ESTATE, LLC

 

By:  TNCO, Inc., Sole Member

 

 

 

 

By:

 /s/ Fred L. Hite

 

 

Fred L. Hite

 

 

Vice President

 

 

 

 

(Signatures continue on following page)

 

 

 

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent and on behalf of
the Required Lenders pursuant to written authorization

 

 

 

 

 

By:

 /s/ Kirk Tesch

 

 

Kirk Tesch

 

 

Vice President

 

 

--------------------------------------------------------------------------------